Title: Proclamation of the Cessation of Hostilities by the American Peace Commissioners, 20 February 1783
From: Adams, John,Franklin, Benjamin,Jay, John
To: 


[20 February 1783]

By the Ministers Plenipotentiary of the United States of America for making Peace with Great Britain
A Declaration
of the Cessation of Arms, as well by Sea, as Land, agreed upon between His Majesty the King of Great Britain and the United States of America
        Whereas Preliminary Articles, were Signed, at Paris, on the thirtieth Day of November last, between the Plenipotentiaries of his Said Majesty the King of Great Britain, and of the Said States, to be inserted in, and to constitute the Treaty of Peace, to be concluded, between his Said Majesty and the Said United States, when Terms of Peace Should be agreed upon between his Said Majesty, and his most Christian Majesty: And Whereas Preliminaries for restoring Peace, between his Said Majesty the King of Great Britain, and his most Christian Majesty, were Signed at Versailles, on the twentieth Day of January last, by the respective Ministers of their Said Majesties: And Whereas Preliminaries for restoring Peace, between his Said Majesty the King of Great Britain and his Majesty the King of Spain, were also Signed at Versailles on the Twentieth Day of January last, by their respective Ministers: and Whereas, for putting an End to the Calamity of War, as Soon and as far as possible, it hath been agreed, between the King of Great Britain, his most Christian Majesty, the King of Spain, the States General of the United Provinces, and the United States of America as follows, that is to Say.
That Such Vessells and Effects, as Should be taken in the Channel, and in the North Seas, after the Space of Twelve Days, to be computed, from the Ratification of the Said Preliminary Articles, Should be restored on all Sides; That the Term Should be one Month from the Channel and the North Seas as far as the Canary Islands, inclusively, whether in the Ocean or the Mediterranean; Two Months from the Said Canary Islands, as far as the Equinoctial Line or Equator, and lastly five Months, in all other Parts of the World, without any Exception, or any other more particular Description of Time or Place.
And Whereas the Ratifications of the Said Preliminary Articles, between his Said Majesty, the King of Great Britain, and his most Christian Majesty, in due Form were exchanged by their Ministers, on the third day of this instant February, from which Day the Several Terms abovementioned, of Twelve Days, of one Month of two Months and of five Months, are to be computed, relative to all British and American Vessells and Effects.
Now therefore, We, the Ministers Plenipotentiary, from the United States of America, for making Peace with Great Britain do notify to the People and Citizens of the Said United States of America, that Hostilities on their Part, against his Britannic Majesty, both by Sea and Land, are to cease, at the Expiration of the Terms herein before Specified therefor, and which Terms are to be computed, from the third day of February instant. And We do, in the name and by the Authority of the Said United States, accordingly warn and enjoin all their Officers and Citizens, to forbear all Acts of Hostility, whatever, either by Land or by Sea, against his Said Majesty, the King of Great Britain, or his Subjects, under the Penalty of incurring the highest Displeasure of the Said United States.
Given at Paris the Twentieth Day of February, in the year of our Lord, One Thousand Seven hundred and Eighty Three
John Adams [SEAL]
B Franklin [SEAL]
John Jay [SEAL]

